Citation Nr: 0909014	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for liver damage.

2.  Entitlement to service connection for right ear 
sensorineural hearing loss.

3.  Entitlement to service connection for a left thumb 
disability.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for a low back 
disability, also claimed as secondary to a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The hearing loss, left thumb, right foot, and low back issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The Veteran does not currently have liver damage or any other 
liver disability related to any incident of his military 
service.


CONCLUSION OF LAW

Claimed liver damage was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2004.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes many identified private treatment 
records were not available.  Many private providers indicated 
records were destroyed because of the lapse of time.  
Accordingly, the Board concludes further efforts to attempt 
to obtain these records would be futile.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran currently 
has liver disease or a liver disability is his own lay 
statements.  Indeed, current medical evidence indicates the 
Veteran's liver is normal.  In light of competent, probative 
medical evidence indicating no current liver diagnosis, the 
VA is not obligated, pursuant to 5103A (d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.
  
Service Connection (Liver Damage)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cirrhosis of the liver may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the Veteran is not currently diagnosed with any 
chronic liver disease or disability, to include cirrhosis of 
the liver. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).
 
The Veteran alleges he has liver damage as a result of a mine 
explosion in the military, which among other things lacerated 
his liver.

The mine explosion is well documented in the Veteran's 
service treatment records.  The Board notes the Veteran was 
awarded the Purple Heart for injuries sustained in Vietnam 
due to a mine explosion.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
Veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

Accordingly, although the Board accepts the Veteran's 
recollections of his in-service injury, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for reasons discussed below, such 
competent medical nexus evidence is lacking.

Service treatment records indicate the Veteran was in a mine 
explosion on April 1969 receiving multiple fragment wounds to 
the extremities, abdomen, chest and neck.  Indeed, it was 
noted at the time that the Veteran's liver was lacerated due 
to the incident.  After treatment, the Veteran was sent home 
for 30 day surgical convalescent.  During this time, the 
Veteran apparently developed hepatitis while recovering from 
his wounds and was hospitalized at a private facility.  These 
private treatment records could not be obtained, but the 
Veteran returned to his unit thereafter and separated in May 
1970 with no mention of any chronic liver disability or past 
diagnosis of hepatitis.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran has a current liver 
disability related to any remote incident in service, to 
include the 1969 mine explosion and liver laceration.  Based 
on all the evidence, the Board concludes he does not.

After service, the Veteran's treatment records are notably 
silent for any on-going liver complaints, treatment or 
diagnoses.  The Veteran alleges ever since service it has 
been difficult to drink any alcoholic beverages because of 
his liver.  It is noteworthy that private treatment records 
identified by the Veteran were mostly unavailable.  Recovered 
private records, however, indicated treatment for unrelated 
conditions.  

Most recently, the Veteran sought treatment at the VA 
outpatient treatment center where he noted his history of a 
lacerated liver and hepatitis infection.  In May 2007, the VA 
ran liver enzyme tests.  The tests showed no evidence of 
previous infection from hepatitis A, B, or C and, indeed, the 
liver profile was overall normal.  To date, both private and 
VA medical records are silent as to any current diagnosis of 
a liver disease or disability and indeed the most recent 
evidence specifically rules out any current liver disease.

The Board does not contest the Veteran's statements outlining 
his in-service injury and current symptoms.  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible regardless of the lack 
of contemporaneous medical evidence.  The Veteran's belief, 
however, that the in-service liver laceration and subsequent 
alleged hepatitis infection caused permanent liver disease is 
not competent because the Veteran has not demonstrated he 
posses the medical knowledge or training to diagnose a 
current liver disorder.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Regrettably, the Veteran's claim fails based upon the 
complete lack of any medical evidence indicating a current 
liver disease or disability.  In fact, the most recent 
medical evidence rules out liver disease.  

In short, service-connection requires first and foremost 
medical evidence of a current disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra.  
The most probative evidence of record is against such a 
finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the "benefit-of-the-doubt" doctrine is not 
applicable.  See Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).  


ORDER

Entitlement to service connection for liver damage is denied.


REMAND

The Veteran alleges all of his disabilities currently on 
appeal, to include right ear hearing loss, left thumb 
disability, a right foot disability and a low back disability 
are related to his in-service mine explosion injuries.  The 
Veteran alleges part of his many injuries from the explosion 
included his left thumb and right foot.  He believes his 
bilateral sensorineural hearing loss is due to military 
acoustic trauma, to include the mine explosion.  He further 
believes his low back disability is secondary to his right 
foot disability.  Specifically, although he did not initially 
injure his back in the mine explosion, years of limping on 
his right foot caused his current low back disability.

Hearing Loss, Left Thumb and Right Foot

Again, the Veteran's mine explosion injuries are well 
documented in his service treatment records and, indeed, he 
received a Purple Heart medal for injuries sustained therein.  
For these reasons, the Board finds his assertions regarding 
the nature of his injuries in the mine explosion consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389.  

The 1969 service treatment records confirm the mine explosion 
indicating the Veteran suffered multiple fragmentation wounds 
to his extremities, abdomen, chest and neck.  The records 
discuss in detail injuries to the Veteran's left forearm and 
thumb, but do not specifically indicate right foot or 
acoustic trauma.  Even so, for purposes of this Remand, the 
Board presumes acoustic trauma and injuries to his right foot 
because these types of injuries are consistent with the 
circumstances of the mine explosion.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat Veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. 

In this case, even if the Board accepts the Veteran's 
recollection of acoustic trauma and a right foot injury, the 
medical evidence must still indicate current disabilities and 
a nexus between those disabilities and those service events. 
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
the Veteran's claims of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board notes the Veteran was never afforded a VA 
examination for his left thumb disability.  The medical 
records are currently silent as to any complaints, treatment 
or diagnoses of any left thumb disability.  Many of the 
Veteran's private medical records, however, could not be 
obtained.  The Veteran alleges his left thumb is stiff and 
has limited motion.  His service treatment records indicate 
injuries incurred to the left forearm and thumb due to the 
mine explosion, to include left thumb limited motion and 
paratheses due to muscle and tendon damage to the left 
forearm.  No chronic left thumb disability is noted in the 
May 1970 separation examination, but in light of the nature 
of the injuries described in the service treatment records, a 
VA examination is indicated.

In regard to the right ear hearing loss and right foot 
claims, the Veteran was afforded appropriate VA examinations 
in July 2005.  The Board, however, finds these examinations 
inadequate.  The July 2005 audiological examination 
incorrectly indicates the Veteran suffered no reported 
acoustic trauma to his right ear in service because no 
hearing loss is noted on separation.  As indicated above, 
however, in light of the circumstances of the Veteran's 
service, acoustic trauma may be presumed.  A medical opinion 
based on incorrect factual premise is not probative.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical 
opinions based on incomplete or inaccurate factual premise 
are not probative).  A new audiological examination is 
indicated.

Similarly, the Veteran was afforded a general medical 
examination in July 2005 where the examiner noted "trace 
edema" of the right foot relieved by elevation.  Overall, 
the examiner did not diagnose the Veteran with any chronic 
right foot disability and, accordingly, did not proffer an 
opinion with regard to etiology.  Thereafter, however, VA 
outpatient treatment records indicate treatment for pes cavus 
with claw toes of the right foot and right ankle arthritis in 
October 2005.  At that time, the physician noted the 
Veteran's self-reported history of a right foot injury, but 
did not indicate any specific opinion with regard to etiology 
of the disabilities.  In light of the current diagnoses and 
the Veteran's military injury, however, a new VA examination 
is warranted.  Cf. McLendon, 20 Vet. App. at 79.

Low Back

Again, the Veteran alleges his low back disability is 
secondary to his right foot injury from the in-service mine 
explosion.  

The Board notes the Veteran's private medical records from 
1999 indicate the Veteran first complained of low back pain 
in February 1999 after a work-related accident.  Even so, the 
Veteran currently alleges his low back disability is a by-
product of his abnormal gait due to his right foot injury.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

In this case, the Veteran was submitted a letter in December 
2004 indicating the elements and evidence necessary to 
substantiate a claim of direct service connection, but no 
letter was provided to the Veteran explaining the type of 
evidence necessary to substantiate a claim of service 
connection claimed as secondary to a different disability.  
Corrective action is required.

The Board further notes the Veteran's low back disability 
claim is "inextricably intertwined" with the Veteran's 
right foot disability claim and therefore must be adjudicated 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991). 

The Veteran is currently diagnosed with low back 
disabilities, to include moderate degenerative disc disease 
(DDD) and mild compression fracture of T12 vertebra.  To the 
extent the Veteran prevails in establishing service-
connection for his right foot, he should be afforded a VA 
examination to ascertain whether his low back disability is 
secondary to his right foot disability.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims of service 
connection for right ear hearing loss, 
left thumb disability, right foot 
disability and a low back disability, 
claimed as secondary to a right foot 
disability.  In particular, the Veteran 
should be informed of how to establish his 
claim of secondary service connection 
under 38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records 
from the VA Medical Center in St. Louis, 
Missouri from June 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for VA audiological and orthopedic 
examinations for the claimed conditions of 
right ear sensorineural hearing loss, left 
thumb disability and a right foot 
disability to clarify the Veteran's 
diagnoses and likely etiology. The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiners prior to the examinations, and 
he or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiners should indicate whether the 
Veteran currently has right ear 
sensorineural hearing loss, a left thumb 
disability and/or a right foot disability, 
and, if so, whether any such disability is 
at least as likely as not related to his 
military service, specifically the April 
1969 mine explosion and subsequent 
injuries, versus post-military occupational 
injuries and/or noise exposure.  The 
audiological examiner should presume in-
service acoustic trauma.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnoses and etiology, to 
include the July 2005 VA examinations and 
the subsequent VA outpatient treatment 
records.  

4.  After the above is complete and the 
records are obtained, to the extent 
available and only if service connection is 
warranted for the Veteran's right foot 
disability, schedule the Veteran for an 
orthopedic VA examination for his claimed 
condition of a low back disability, claimed 
as secondary to his right foot disability.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that any current low back condition found 
was caused or aggravated by the Veteran's 
right foot disability versus any post-
service injury, to include the occupational 
injury mentioned on a February 1999 private 
treatment record.  Pertinent documents in 
the claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2008).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


